     Case 4:20-cv-00286-DCB-LAB Document 28 Filed 09/13/21 Page 1 of 2



 1   WO
 2
 3
 4
 5                      IN THE UNITED STATES DISTRICT COURT
 6                               FOR THE DISTRICT OF ARIZONA
 7
 8    Sean Plas,                                        No. CV-20-00286-TUC-DCB (LAB)
 9                  Plaintiff,                          ORDER
10    v.
11    Commissioner       of      Social    Security
      Administration,
12
                    Defendant.
13
14
            The Honorable Court having reviewed the Stipulation for Award of Attorney Fees
15
     Pursuant to the Equal Access to Justice Act 28 U.S.C. §2412(d) and good cause
16
     appearing,
17
            Accordingly,
18
            IT IS ORDERED that, pursuant to the Stipulation (Doc. 27), the Plaintiff is
19
     awarded the total sum of THREE THOUSAND FIVE HUNDRED NINETY-NINE and
20
     09/100 DOLLARS ($3599.09) for his attorney fees. Attorney’s fees will be paid to
21
     Plaintiff’s attorney, dependent upon verification that Plaintiff has no debt which qualifies
22
     for offset against the awarded fees, pursuant to the Treasury Offset Program as discussed
23
     in Astrue v. Ratliff, 130 S.Ct. 2521 (2010). If Plaintiff has no such debt, payment shall be
24
     paid via check made payable to Plaintiff’s attorneys at Hallinan & Killpack Law Firm.
25
     ///
26
     ///
27
     ///
28
     Case 4:20-cv-00286-DCB-LAB Document 28 Filed 09/13/21 Page 2 of 2



 1   If Plaintiff has a debt, then the check for any remaining funds after offset of the debt shall
 2   be made to Plaintiff and mailed to Plaintiff’s attorney’s office. There are no expenses or
 3   costs to be paid herein.
 4          Dated this 13th day of September, 2021.
 5
 6
 7
 8
 9
10
11
     Case 4:20-cv-00286-DCB-LAB Document 27-1 Filed 08/24/21 Page 1 of
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                  -2-
